TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00246-CV




Navasota Resources, Ltd., Appellant

v.

Heep Petroleum, Inc. and Larry W. Kimes, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 97-01738, HONORABLE PETER M. LOWRY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Navasota Resources, Ltd., and appellees Heep Petroleum, Inc. and Larry
W. Kimes, wish to abate this appeal and have filed an agreed motion to abate.  We grant the
motion and abate this appeal until October 31, 2005.
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   September 27, 2005